                          IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF KANSAS
                                     WICHITA DIVISION

                                                        )
    In re                                               )     Chapter 7
    HEATHER D KNIGHT,                                   )
     Debtor(s)                                          )     Case No. 20-10861
                                                        )
                                                        )      BANKRUPTCY JUDGE
                                                        )     DALE L SOMERS




                        REQUEST OF PRA RECEIVABLES MANAGEMENT, LLC
                   FOR SERVICE OF NOTICES PURSUANT TO FED. R. BANKR. P. 2002(g)
  PLEASE TAKE NOTICE that PRA Receivables Management, LLC, as authorized

agent for Orion (BIG LOTS 1812), a creditor in the above-captioned chapter 7 case,

requests, pursuant to Rules 2002 and 9007 of the Federal Rules of Bankruptcy Procedure (the Bankruptcy Rules)

and sections 102(1), 342 and 1109(b) of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (as amended,

the Bankruptcy Code), that all notices given or required to be given and all papers served or required to be served

in this case be also given to and served, whether electronically or otherwise, on:


              Orion
              c/o PRA Receivables Management, LLC
              PO Box 41021
              Norfolk, VA 23541
              Telephone: (877)885-5919
              Facsimile: (757) 351-3257
              E-mail: claims@recoverycorp.com


    Dated: Norfolk, Virginia
    July 8, 2020
                                                            By:/s/ Valerie Smith
                                                            Valerie Smith
                                                            c/o PRA Receivables Management, LLC
                                                            Senior Manager
                                                            PO Box 41021
                                                            Norfolk, VA 23541
                                                            (877)885-5919




    Assignee Creditor: BIG LOTS 1812




                     Case 20-10861            Doc# 8        Filed 07/08/20           Page 1 of 1
